Citation Nr: 0422019	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 until 
October 1945.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision of the Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran had extensive combat 
experience as a tail gunner and flew numerous missions over 
occupied Europe during WWII.  He contends that he now has 
PTSD as the result of traumatic experiences, which include 
encountering heavy flak, frequent fighter attacks, seeing 
planes blown up, being shot at, and the deaths and injuries 
of fellow crewmen.

The record reflects that the appellant underwent VA 
examinations in April and December 2002 whereupon the 
examiner opined on both occasions that the veteran had some 
symptoms of PTSD, but ultimately concluded that the 
constellation of symptomatology did not meet the DSM IV 
criteria of psychopathology for a definitive diagnosis of 
such.  The Board is of the opinion that psychological testing 
is warranted in this case.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO is requested to inform the 
veteran that he has the opportunity to 
furnish evidence in support of his 
claim.  Such evidence would include 
medical records showing that he has a 
current diagnosis of PTSD.  

2.  The veteran should be scheduled for a 
VA psychological evaluation, to include 
psychological testing, to determine the 
nature, severity, and etiology of any 
psychiatric illness.  The examiner should 
be informed that the veteran's combat 
stressors are verified.  The claims 
folder is to be made available to the 
examiner prior to the examination. 

If PTSD is diagnosed, the psychologist 
should specify whether there is a link 
between the current symptomatology and 
one or more of the in service stressors 
found to be established by the record.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




